   Case: 3:19-cv-00434-JZ Doc #: 21 Filed: 05/01/19 1 of 2. PageID #: 224




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Drewes Farms Partnership,                         Case No. 3:19 CV 434

                               Plaintiff,          ORDER GRANTING
                -vs-                               MOTION TO INTERVENE

 City of Toledo,                                   JUDGE JACK ZOUHARY

                               Defendant.


       In a February 2019 special election, Toledo voters amended the City of Toledo municipal

charter (Doc. 1 at ¶ 45; Doc. 12 at ¶ 45). Plaintiff Drewes Farms Partnership contends the amendment

is invalid (Doc. 1 at ¶ 2). Seeking to challenge the amendment alongside Drewes Farms, the State of

Ohio moves to intervene (Doc. 13). The City does not oppose (Doc. 19).

       “On timely motion,” a district court may allow intervention in a lawsuit by

“anyone . . . who . . . has a claim or defense that shares with the main action a common question of

law or fact.” Federal Civil Rule 24(b)(1)(B). “In exercising its discretion, the court must consider

whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Federal Civil Rule 24(b)(3). See also United States v. Michigan, 424 F.3d 438, 445 (6th Cir.

2005). The State here argues that its constitution, statutes, and administrative regulations preempt

the City’s charter amendment (Doc. 13 at 3). Drewes Farms asserts the same arguments, among

others (Doc. 1 at 20, 24). The State therefore “has a claim . . . that shares with the main action a

common question of law.” Furthermore, this Court perceives no reason why the State’s intervention

at this early stage would unduly delay or prejudice the lawsuit’s just adjudication.
   Case: 3:19-cv-00434-JZ Doc #: 21 Filed: 05/01/19 2 of 2. PageID #: 225




       Before a non-party intervenes, it typically “must . . . serve[] on the parties . . . a pleading that

sets out the claim or defense for which intervention is sought.” Federal Civil Rule 24(c). The State

has not served such a pleading. This Court excuses the omission because (1) the Motion is unopposed

and (2) the Memorandum accompanying the Motion notifies the parties of the State’s position and

arguments. See Providence Baptist Church v. Hillandale Comm., Ltd., 425 F.3d 309, 314 (6th Cir.

2005). The Motion to Intervene (Doc. 13) is granted.

       IT IS SO ORDERED.

                                                            s/ Jack Zouhary
                                                        JACK ZOUHARY
                                                        U. S. DISTRICT JUDGE

                                                        May 1, 2019




                                                    2
